DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 1/8/2019 is being considered.
Claim Interpretation
	In claim 1, the term “helical cleaning member” is not being interpreted under 112f.  “Member” although a nonse term, is followed by positional verbiage, not functional verbiage.  
	In claim 12, the term “substantially equal to” is not being interpreted as indefinite.  One of ordinary skill in the art would interpret “substantially equal to” to be almost or nearly parallel or extending in the same direction.  For examination purposes, this is how the claim is to be interpreted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ybara (US10,259,431) in view of Leathers (US2883693).
Regarding claim 1, Ybara discloses an apparatus comprising: a base (item 12); a cylindrical sensor window fixed to the base (item 20); and a cleaning member (Figure 5 Item 34b) movable between a retracted position in the base and an extended position extending 
Ybara fails to explicitly disclose the cleaning member being helical (Column 6 Lines 23-30; describes how there can be multiple continuous rows of wipers but does not describe it as helical).  Leathers teaches a cleaning member being helical (Figure 1 and Column 4 Lines 43-44).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of the wiper of Ybara with the helical wiper of Leathers.  The helical design allows the wiper to efficiently expand and contract in diameter,  which extends the life of the wiper (Leathers Column 1 lines 25-47).  This would be beneficial since Ybara has a groove in the cylindrical member as shown in Figure 5.
Regarding claim 2, Ybara in view of Leathers disclose the apparatus of claim 1, wherein the cleaning member includes a plurality of outlets including the outlet, and the outlets are directed at the sensor window when the cleaning member is in the extended position (Ybara, Column 5 Lines 16-36).
Regarding claim 3, Ybara in view of Leathers disclose the apparatus of claim 2, wherein the cleaning member includes a tube fluidly coupled to the outlets (Ybara Item 39).
Regarding claim 4, Ybara in view of Leathers disclose the apparatus of claim 3, wherein the outlets are first outlets, the tube is a first tube (Examiner Annotated Figure 5), and the cleaning member includes a plurality of second outlets and a second tube fluidly coupled to the second outlets (Figure 6 shows Items 38,180 degrees from each other).

    PNG
    media_image1.png
    520
    410
    media_image1.png
    Greyscale

Regarding claim 11, Ybara in view of Leathers disclose the apparatus of claim 3, further comprising a reservoir fluidly coupled to the tube and disposed in the base (Ybara, Column 4 Lines 18-29; the fluid must be held somewhere within the vehicle.  The pump operates by pumping fluid from a reservoir to the outlet).
Regarding claim 12, Ybara in view of Leathers disclose the apparatus of claim 1, wherein the cleaning member has a helical shape of at least two complete revolutions (Ybara; Column 6 Lines 8-30).
Regarding claim 13, Ybara in view of Leathers disclose the apparatus of claim 1, wherein the base includes a rail, and the cleaning member is engaged with the rail while moving between the retracted position and the extended position (Examiner Annotated Figure 5).
Regarding claim 14, Ybara in view of Leathers disclose the apparatus of claim 13, wherein the rail has a lead angle that is substantially equal to a lead angle of the cleaning member (Examiner Annotated Figure 5; both extend toward the cylindrical body).
Regarding claim 15, Ybara in view of Leathers disclose the apparatus of claim 1, further comprising a motor drivably coupled to the cleaning member and disposed in the base (Ybara; Item 30).
Regarding claim 18, Ybara in view of Leathers disclose the apparatus of claim 1, wherein the cleaning member includes a wiper blade directed radially inward, and the wiper blade contacts the sensor window when the cleaning member is in the extended position (Ybara Figure 5).
Regarding claim 19, Ybara in view of Leathers disclose the apparatus of claim 18, wherein the wiper blade is elongated along the cleaning member (Ybara, Figure 5, the cleaning member extends toward the cylindrical sensor window).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ybara (US10,259,431) in view of Leathers (US2883693) in view of Eineren (US 2015/0185592).
Regarding claim 5, Ybara in view of Leathers disclose the apparatus of claim 4. Ybara in view of Leathers fail to explicitly disclose a first pump fluidly coupled to the first tube, and a second pump fluidly coupled to the second tube.  
Eineren teaches a first pump fluidly coupled to the first tube, and a second pump fluidly coupled to the second tube (Paragraph [0067 and 0096]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the single source nozzles with the nozzles to output water, gas and cleaning solution as taught by Eineren.  Doing so would allow the viewing window to be cleaned, rinsed, and/or dried.  Which would increase cleaning efficiency.
Regarding claim 6, Ybara in view of Leathers in view of Eineren disclose the apparatus of claim 5, further comprising a controller communicatively coupled to the first pump and the second pump and programmed to activate the second pump while the cleaning member moves from the retracted position to the extended position (Eineren Paragraph [0067]; “control unit” ).
Regarding claim 7, Ybara in view of Leathers in view of Eineren disclose the apparatus of claim 6, wherein the controller is further programmed to activate the first pump while the cleaning member moves from the extended position to the retracted position (Ybara, Column 5 Line 53-Column 6 Line 7; the controller is programmed to control the spraying system independently of the raising mechanism).
Regarding claim 8, Ybara in view of Leathers in view of Eineren disclose the apparatus of claim 5, wherein the cleaning member includes a plurality of third outlets and a third tube fluidly coupled to the third outlets, the apparatus further comprising an air source disposed in the base and fluidly coupled to the third tube (Eineren Paragraph [0067 and 0100]).
Regarding claim 9, Ybara in view of Leathers in view of Eineren disclose the apparatus of claim 8, wherein the air source is one of a blower or a compressor (Eineren; Paragraph [0100]).
Regarding claim 10, Ybara in view of Leathers disclose the apparatus of claim 4.  Ybara in view of Leathers fails to explicitly disclose a first reservoir fluidly coupled to the first tube and disposed in the base, and a second reservoir fluidly coupled to the second tube and disposed in the base.
Eineren teaches a first reservoir fluidly coupled to the first tube and disposed in the base, and a second reservoir fluidly coupled to the second tube and disposed in the base (Paragraph [0067 and 0096-100]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the single source nozzles with the multiple nozzle and multiple source nozzles as taught by Eineren.  Doing so would allow the viewing window to be cleaned, rinsed, and/or dried.  Which would increase cleaning efficiency.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ybara (US10,259,431) in view of Leathers (US2883693) in view of de Almeida (US 2017/0225654).
Regarding claim 16, Ybara in view of Leathers disclose the apparatus of claim 15.   Ybara in view of Leathers fail to explicitly disclose a controller communicatively coupled to the motor and programmed to prevent the motor from moving the cleaning member from the retracted position to the extended position while a vehicle is in motion. 
De Almeida teaches a controller communicatively coupled to the motor and programmed to prevent the motor from moving the cleaning member from the retracted position to the extended position while a vehicle is in motion. (Figure 4, the cleaner stays in “park 2” unless the car comes to a stop, is put into park, or if the car is turned off).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to restrict the movement of the cleaning member of Ybara to only move when the vehicle is stopped as taught by de Almeida.  Doing so would reduce the number of forces on the motor and reduce the chance of the apparatus breaking.
Regarding claim 17, Ybara in view of Leathers disclose the apparatus of claim 15.   Ybara in view of Leathers fail to explicitly disclose a controller communicatively coupled to the motor and programmed to instruct the motor to move the cleaning member from the extended position to the retracted position in response to a vehicle gear shifting out of park.
De Almeida teaches a controller communicatively coupled to the motor and programmed to instruct the motor to move the cleaning member from the extended position to the retracted position in response to a vehicle gear shifting out of park (Figure 4, the cleaner stays in “park 2” unless the car comes to a stop, is put into park, or if the car is turned off).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to restrict the movement of the cleaning member of Ybara to only move when the vehicle is shifted out of park as taught by de Almeida.  Doing so would reduce the number of forces (such as wind, potholes, and on the motor and reduce the chance of the apparatus breaking.
.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723